department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uil date cc intl br1 preno-149620-02 memorandum for ron rivelli chief partnerships trusts and international section s cas b p from w edward williams sr technical reviewer cc intl br1 subject tax_treaty exclusions for j-1 visa holders this memorandum responds to your memorandum of date requesting advice concerning the processing of returns claiming a j-1 tax_treaty exclusion for exchange visitors from the slovak republic and the czech republic you identified four issues that needed clarification we requested the assistance of cc pa apjp br2 regarding your issue number sec_1 the second half of and as those issues involve code sections under their jurisdiction that office will respond to you directly regarding those issues the following discussion addresses the first part of your issue number this memorandum does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent do not disseminate this document beyond national_office personnel with a need to know issue whether individuals participating in the exchange visitor program under the private sector programs division in the camp counselor and summer work travel categories are eligible for benefits under article students trainees teachers and researchers of either the income_tax convention between the united_states and the slovak republic the slovak treaty or the income_tax convention between the united_states and the czech republic the czech treaty conclusion individuals participating in the exchange visitor program under the private sector programs division in the camp counselor and summer work travel categories preno-149620-02 are not eligible for benefits under article students trainees teachers and researchers of either the slovak treaty or the czech treaty facts fms identified an unusually high number of refund checks for delivery to non- resident aliens located in the czech republic and the slovak republic a sample of the returns selected at random indicated that the taxpayers were citizens of either the czech republic or slovak republic they were students who worked temporarily in the united_states either as camp counselors or in a summer work travel program but who returned to their home_country the same tax_year forms indicate that the students were service providers the forms iap-66 indicate that the students participated in the council on international educational exchange ciee program all individuals were j-1 visa holders exchange visitor program the authority for the exchange visitor program derives from the mutual educational and cultural exchange act of public law as amended u s c et seq also know as the fulbright-hays act or as simply the act the purpose of the act is to increase mutual understanding between the people of the united_states and the people of other countries through educational and cultural exchanges activities specified in the act are facilitated in part through the designation of public and private entities as sponsors of the exchange visitor program through this exchange visitor program foreign nationals may visit the united_states temporarily to teach lecture study observe conduct research consult train or demonstrate special skills designated sponsoring organizations facilitate the entry of the foreign nationals into the united_states to complete the objectives of any one of the program categories at the conclusion of their program participants are expected to return to their home countries there are two divisions in the program the academic and government programs division includes the student program category the private sector programs division includes the alien physician au pair camp counselor summer work travel and trainee and flight training exchange visitor categories your request for advice concerns individuals that participate in the camp counselor and summer work travel categories in this division individuals participating in the camp counselor category interact directly with groups of american youth by overseeing their activities in a camp setting during the preno-149620-02 u s summer season non-counseling chores may be an occasional part of camp life however program participants do not serve as staff -including but not limited to administrative personnel cooks or menial laborers such as dishwashers or janitors foreign university students youth workers and other specifically qualified individuals at least years of age and proficient in english may work as counselors in u s summer camps for up to four months extensions are not permitted through the summer work travel category foreign post secondary students may enter the united_states to work and travel for a maximum of four months during their summer vacations regulations prohibit the placement of program participants as domestic help in u s households or in positions requiring them to invest their own money for inventory such as door-to-door sales most participants typically work in non-skilled service positions at resorts hotels restaurants and amusement parks summer internships in u s businesses and other organizations ie architecture science research graphic art publishing and other media communication advertising computer_software and electronics and legal offices etc are allowed however the term of the internship may not exceed four months participants receive pay and benefits commensurate with those offered to their u s counterparts sponsors help to place the individuals in the camp counselor program at facilities approved by the sponsor and must provide information on the duties responsibilities and contractual obligations relative to accepting a camp counselor position to their participants prior to their departure from the home_country sponsors are responsible for placing a certain percentage of the work travel students in positions and keeping track of them and for facilitating job placement for the others if the student cannot find work within a week the council on international educational exchange ciee is currently a designated sponsor organization to administer both the camp counselor and the summer work travel exchange visitor programs law and analysis sec_861 of the internal_revenue_code the code provides in general with an exception not herein applicable that compensation_for labor or personal services performed in the united_states shall be treated as income_from_sources_within_the_united_states sec_1_861-4 fleshes out the statute by providing in part as follows regulations pertaining specifically to the camp counselor category are found pincite cfr regulations pertaining specifically to the summer work travel category are found pincite cfr all section references are to the internal_revenue_code_of_1986 as amended preno-149620-02 gross_income from sources within the united_states includes compensation_for labor or services performed in the united_states irrespective of the residence of the payer the place in which the contract for service was made or the place and time of payment as a general_rule then the gross_income of a nonresident_alien_individual includes gross_income derived from the performance of personal services within the united_states sec_872 sec_864 sec_864 and sec_861 the u s source income of a nonresident_alien_individual who is temporarily present in the united_states as a nonimmigrant under subparagraph j of sec_101 of the immigration and nationality act as amended u s c a j is treated as effectively connected with the conduct_of_a_trade_or_business in the united_states sec_861 such an individual includes a nonresident_alien_individual admitted to the united_states as an exchange visitor under section of the united_states information and education exchange act of u s c which was repealed by sec_111 of the mutual education and cultural exchange act of stat sec_1_871-9 the authority for the current exchange visitor program is also the mutual education and cultural exchange act of sec_894 of the code provides that the provisions of this title shall be applied with due regard to any treaty obligation of the united_states therefore the general_rule that gross_income of a nonresident_alien_individual includes gross_income from the performance of personal services within the united_states is subject_to any exceptions arising out of any treaty obligation of the united_states in both the czech treaty and the slovak treaty article dependent_personal_services deals with the taxation of remuneration derived by a resident of a contracting state for the performance of services in the other contracting state as an employee in general both the state in which the individual is a resident and the state in which the services were performed may tax the remuneration unless certain exceptions apply if the more specific rules of article students trainees teachers and researchers apply however those rules are used to determine the right of a contracting state to tax the remuneration instead in both the czech treaty and the slovak treaty article students trainees teachers and researchers paragraph deals with certain payments received by a student who is temporarily present in the host state for the primary purpose of study at an accredited educational_institution securing professional training or study or research as the recipient of a grant from a governmental religious charitable scientific literary or educational_organization if the student was a resident of the other state at the beginning of his visit he will be exempt from tax in the host state on i payments other than compensation_for_personal_services arising from sources or remitted from outside the host state that are for the purposes of the student’s or trainee’s preno-149620-02 maintenance education or training ii the study or research grant and iii income from personal services performed in the host state not exceeding dollar_figure or its equivalent in the currency of the other state the reference in paragraph to primary purpose is meant to describe individuals participating in a full-time program of study training or research it is not the intention to exclude full-time students who in accordance with their visas may hold part-time employment jobs the individuals under the facts provided are not participating in a full-time program of study at an accredited educational_institution or of securing professional training or study or research as the recipient of a grant from a governmental religious charitable scientific literary or educational_organization therefore the dollar_figure exclusion provided in article paragraph b iii for income from personal services performed in the host state does not apply to the individuals in both the czech treaty and the slovak treaty article paragraph deals with a resident of a contracting state who is temporarily present in the other contracting state for a period not exceeding one year as a participant in a program sponsored by the government of the host state for the primary purpose of training research or study such an individual will be exempt from tax by the host state on compensation_for_personal_services in respect to such training research or study performed in the host state in an aggregate amount not exceeding dollar_figure or its equivalent in czech crowns or slovak crowns as the case may be thus we must first determine whether the exchange visitor program category that these individuals are participating in is a program that is sponsored by the united_states government within the meaning of the czech treaty and the slovak treaty if so we must determine whether the primary purpose of their participation is for training as it is clearly not for research or study article paragraph of both the czech treaty and the slovak treaty provides that any term not defined in the convention unless the context otherwise requires or the competent_authorities agree to a common meaning pursuant to the provisions of article mutual_agreement_procedure shall have the meaning which it has at the time under the law of that state for the purposes of the taxes to which the convention applies any meaning under the applicable tax laws of that state prevailing over a meaning given to the term under other laws of that state program sponsored by the government treasury_department technical explanation of the convention and protocol between the united_states of america and the slovak republic for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital signed at bratislava on date preno-149620-02 the first united_states income_tax treaty to use the language of article paragraph was the income_tax convention with the republic of honduras in the honduras treaty the senate_finance_committee report described the new feature in paragraph of article xiii of the honduras treaty as follows skilled personnel of one of the contracting states temporarily present in one of the other contracting states under the auspices of such other state for the purpose of training study or orientation are provided an exemption from tax by the other state on compensation not exceeding dollar_figure this latter provision is not contained in the other united_states income_tax treaties it would apply for example to military trainees and trainees under technical assistance programs substantially identical exemptions are found in twenty-four other united_states tax_treaties now or previously in effect to interpret the meaning of the terms in this paragraph as used in article xiii of the united_states - pakistan income_tax convention the pakistan treaty revrul_72_3016 examined article xii paragraph of the united_states - sweden income_tax convention the swedish treaty with regard to individuals temporarily present in the other contracting state as students trainees or research workers under arrangements with the government of such other state under that provision of the swedish treaty persons temporarily present in the united_states under arrangements with the united_states or its agencies would not include those who may be in the united_states under a general cultural exchange_agreement between the united_states and a foreign_country but would include those here under a specific program sponsored or supported by the u s government such as but not limited to technical assistance trainees military and armed_forces trainees and foreign central bank employees studying budgetary and financial policies germany honduras india egypt israel luxembourg brazil art cyprus art czech republic art egypt art estonia art iceland art indonesia art bus or tech apprentice israel art japan art korea art latvia art lithuania art norway art pakistan art xiii philippines art poland art romania art solvak republic art thailand art trinidad and tobago art 1972_1_cb_439 the statement of the treasury_department with respect to article xii of the united_states - sweden income_tax convention senate executive report no 88th cong 1965_1_cb_633 pincite preno-149620-02 revrul_72_301 then examined article xiv of the united_states -luxembourg convention the luxembourg treaty which is also substantially_similar to article xiii of the pakistan and honduras treaties the explanation of the treasury_department with respect to article xiv provides that the training research or study carried on by the individual must be undertaken as a result of arrangements which he has entered into or which have been made on his behalf with the government of the other country revrul_72_301 therefore concludes that based on the comments by the department of the treasury on the swedish treaty and the luxembourg treaty the phrase under arrangements with such other state contained in article xiii of the pakistan treaty is interpreted to mean that the exemption is provided to individuals who under arrangements with the united_states or an agency_or_instrumentality thereof are invited to the united_states for training or study under a specific program sponsored or supported by the united_states government g_c_m considered the facts underlying a proposed revenue_ruling involving whether the individual was temporarily present in the united_states under such a program a resident of pakistan was present in the united_states on an exchange visa under the mutual educational exchange act of for the purpose of medical study and trainingdollar_figure the proposed ruling was based on the conclusion that an individual who enters the united_states on an exchange visa under the mutual educational and cultural exchange act of qualifies under article xiii of the pakistan convention as an individual who enters the country under arrangements with the united_states or any agency_or_instrumentality thereof the g_c_m did not concur and interpreted that phrase in article xiii as being limited to an arrangement by which the alien is a participant in a particular government-sponsored program rather than merely as an exchange visitor under a general cultural exchange program the hearings and reports of the senate_finance_committee regarding the pakistan treaty do not provide any information regarding the meaning of the language used in article xiii and the usual technical memorandum was not supplied to the senate because the minister of finance of pakistan was to testify before the senate_finance_committee a few days after the treaty was submitted therefore the g_c_m looked to the file relating to the preparation of the draft of the convention the technical memorandum that had been prepared explained sec_3 of article xiii as follows 1965_1_cb_615 senate_finance_committee report no 88th cong 1965_1_cb_633 act of date p l 75_stat_527 1961_2_cb_322 preno-149620-02 by section the above exemption is extended on a more liberal scale than in paragraph to a government-sponsored trainee thus a resident of pakistan brought for study or training to the united_states by the international cooperation administration or other federal_agency would be exempt from united_states tax on compensation not exceeding dollar_figure paid to him during his sojourn in this country it is pertinent to mention that the international cooperation administration provides leader grants to foreign industrialists bankers journalists and professional men and if the beneficiary is employed the employer usually pays salary during the beneficiary’s absence in the united_states the g_c_m drafters believed that the comments on the swedish treaty are applicable to the pakistan treaty in view of the similarity in language between the provisions of the two treaties the memorandum in the file on the pakistan treaty supports the view expressed by the treasury_department as to the meaning of this language consequently the g_c_m held that an alien who is merely an exchange visitor under the mutual educational and cultural exchange act of would not qualify for the exemption granted by paragraph of article xiii of the pakistan treaty the g_c_m interpretation of this paragraph has not been contradicted or expanded in any other guidance issued by the service because the language of article paragraph of the czech and slovak treaties is identical to this paragraph of the pakistan treaty the phrase under arrangements with the other state means that an individual who enters the united_states on an exchange visa under the mutual educational and cultural exchange act of does not qualify under this paragraph as an individual who enters the country under arrangements with the united_states or any agency_or_instrumentality thereof the phrase is being limited to arrangements by which the alien is a participant in a particular government-sponsored program rather than merely as an exchange visitor under a general cultural exchange program the czech and slovak students have all entered the united_states on a j-1 visa to participate in a program sponsored under the mutual educational and cultural exchange act of as amended as exchange visitors under a general cultural exchange program accordingly the camp counselor and the summer work travel categories of the private sector division of the exchange visitor program do not qualify as a program sponsored by the government of the host state for the primary purpose of training research or study within the meaning of these provisions nonresident_alien individuals participating in these programs are not eligible for benefits under article paragraph of the czech treaty or the slovak treaty it is therefore unnecessary to consider the meaning of the term training for purposes of the provisions this memorandum may contain privileged information any unauthorized disclosure of this memorandum may have an adverse effect on privileges such as the preno-149620-02 attorney client privilege if disclosure becomes necessary please contact this office for our views please call the branch at if you have any further questions _________________________ w edward williams sr technical reviewer branch office of the associate chief_counsel international
